Citation Nr: 0717022	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  01-08 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a) (West 2002).  

2.  Eligibility for waiver of premiums under 38 U.S.C.A. 
§ 1912(a) (West 2002).  

(The issues of entitlement to service connection for a back 
condition and entitlement to an initial compensable 
evaluation for residuals of a fracture of the right cervical 
rib are the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 determination by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which determined that 
the veteran was not eligible for RH insurance, and which 
determined that she was not eligible for a waiver of premiums 
under 38 U.S.C.A. § 1912(a) (West 2002).

The veteran resides within the jurisdiction of the Los 
Angeles, California RO.

The veteran testified before the undersigned sitting at the 
Los Angeles RO (Travel Board hearing) in February 2002.  A 
transcript of that hearing is of record.  

In February 2004 the Board remanded the claims for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law regarding entitlement to Service Disabled Veterans 
Insurance (RH), provides that any person who is released from 
active military, naval, or air service, under other than 
dishonorable conditions, on or after April 25, 1951, and is 
found by the Secretary to be suffering from a disability or 
disabilities for which compensation would be payable if 10 
per centum or more in degree and except for which such person 
would be insurable according to the standards of good health 
established by the Secretary, shall, upon application in 
writing made within two years from the date service 
connection of such disability is determined by the Secretary 
and payment of premiums as provided in this subchapter, be 
granted insurance by the United States against the death of 
such person occurring while such insurance is in force.  
38 U.S.C.A. § 1922(a) (West 2002).  

In its July 2001 determination, the ROIC denied the veteran's 
application for RH insurance on the basis that the evidence 
of record indicated that she had a mental disorder, heart 
murmur, and a history of alcoholism, and that these non-
service connected conditions were not consistent with the 
requirements of good health for insurance purposes.  

In addition, an August 2001 letter from the ROIC informed the 
veteran that, according to the underwriting manual, an 
application for RH insurance would be automatically rejected 
if the veteran was totally disabled from a non-service 
connected disability.  A Social Security Administration (SSA) 
decision found that the veteran was totally disabled due to a 
non-service connected mental disorder.  Thus, the ROIC found 
that the application for RH insurance could not be approved.  

In a March 2002 statement the veteran raised a claim of 
entitlement to service connection for a mental condition.  
This claim has not yet been adjudicated, and has been 
referred to the Los Angeles RO for appropriate action.  

Because the resolution of the claim of entitlement to service 
connection for a mental condition could potentially impact 
the claim of eligibility for RH insurance these claims are 
inextricably intertwined, and a Board decision on the RH 
insurance claim at this time would be premature.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

The February 2004 Board remand instructed that the veteran be 
provided with VCAA notice in respect to the claims on appeal.  
While an April 2005 letter from the ROIC informed the veteran 
of the eligibility requirements for RH insurance, this letter 
failed to address the eligibility requirements for waiver of 
premiums under 38 U.S.C.A. § 1912(a).  Thus, the veteran 
should be provided with VCAA notice regarding the information 
and evidence necessary to establish eligibility for waiver of 
premiums under 38 U.S.C.A. § 1912(a).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA notice 
letter regarding her claim for entitlement 
to waiver of premiums under 38 U.S.C.A. 
§ 1912(a).  

2.  After the above development is 
complete, and the Los Angeles RO has taken 
appropriate action regarding the veteran's 
March 2002 claim of entitlement to service 
connection for a mental condition, the 
ROIC should re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


